Citation Nr: 0106677	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for hearing loss 
was denied by the RO in September 1972.  The veteran was 
notified of the decision, and of his appellate rights, and he 
did not appeal.  Under the law, that decision became final.  
In October 1997, the veteran attempted to reopen his claim.  

The present appeal arises from a April 1998 rating decision, 
in which the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for hearing loss.  The veteran filed an NOD that 
same month, April 1998, and the RO issued an SOC in June 
1998.  The veteran filed a substantive appeal, also in June 
1998.  In August 1998, the veteran testified before a Hearing 
Officer at the VARO in Hartford, CT.  A Hearing Officer's 
Decision and Supplemental Statement of the Case (SSOC) were 
issued in December 1999.  

The Board notes that the issues with respect to a skin 
disorder and PTSD will be discussed in the Remand section of 
this decision.  

The Board further notes that the veteran had perfected an 
appeal for service connection for a right ankle disorder.  
Following a VA examination in September 1998, during which 
the examiner reported no abnormal clinical findings with 
regard to the joint, the RO service connected the veteran in 
December 1999 for a right ankle scar, awarding a 
noncompensable evaluation effective from October 1997.  No 
appeal has been filed with respect to that rating decision, 
and thus no issue as to the right ankle is currently in 
appellate status.  


FINDINGS OF FACT

1. In September 1972, the RO denied the veteran's claim for 
service connection for hearing loss.  The veteran did not 
file an appeal, and, under the law, that decision became 
final.  

2. The evidence introduced into the record since September 
1972 does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for hearing loss is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the service medical records reflects that, during 
an induction medical examination in April 1968, the veteran 
underwent an audiological evaluation.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
15
LEFT
10
10
15
25
25

On clinical evaluation, no abnormalities were reported.  

During his period of active service, the veteran reported 
that he worked around jet aircraft at an Air Force base at 
Bien Hoa, Vietnam.  He also underwent additional audiological 
evaluations.  In February 1970, the veteran underwent two 
evaluations within days of each other.  Pure tone thresholds, 
in decibels, were as follows:

February 20




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
30
LEFT
25
25
25
35
35






February 23




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
20
25
25
35
35

Further audiological evaluations reflected the following 
results: 

March 1971




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
40
LEFT
20
30
20
35
30

April 1971




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
35
LEFT
15
25
25
35
30

A number of evaluations were conducted in June 1972.  In 
particular, on the 27th of that month, an audiological 
evaluation revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
No 
report
25
LEFT
20
25
20
No 
report
30

A subsequent treatment record, dated June 28, 1972, noted 
that the veteran suffered from mild sensorineural hearing 
loss, and that it was possibly noise induced.  He was placed 
on an H-1 medical profile.  

In August 1972, the veteran was medically examined for 
purposes of separation. On audiological evaluation, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
30
LEFT
20
20
20
20
20

The examiner reported that the veteran had suffered from low 
and high frequency hearing loss, in mild form, since May 
1972; however, the evaluation at separation had been within 
normal limits.  No other abnormalities were reported on 
clinical examination.  

That same month, August 1972, following his release from 
active service, the veteran filed a claim, inter alia, for 
service connection for mild hearing loss in his right ear.  
In September 1972, the RO notified the veteran by letter that 
his claim had been denied.  No appeal was filed, and the 
decision became final.  

Thereafter, in October 1997, the veteran submitted to the RO 
a VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed claims, inter alia, for 
chloracne, hearing loss, and PTSD.  

In February 1998, the veteran underwent a "joints" 
examination for VA purposes.  In reciting his medical 
history, the veteran asserted that he had been exposed to 
Agent Orange in Vietnam.  He indicated that he had been 
stationed at an Air Force base at Bien Hoa and that, during 
his time there, he had been sprayed on several occasions with 
Agent Orange.  He reported currently suffering from 
intermittent actinic acne with some crusting and oozing.  The 
examiner noted, on examination of the veteran's back, that 
the skin lesions were 1 x 2 centimeters in diameter, as well 
as being red with some crusting and discharge.  The examiner 
noted in his diagnosis that the veteran suffered from acne, 
most probably due to Agent Orange exposure.  

In August 1998, the veteran testified before a Hearing 
Officer at the VARO in Hartford.  In particular, he reported 
that he previously had been examined by a private 
dermatologist, who diagnosed the rash on his back as acne, 
but could not say whether it was due to Agent Orange 
exposure.  The veteran also testified with respect to his 
PTSD and associated stressor incidents in Vietnam.  The 
veteran had no evidence to offer with respect to his claim 
for hearing loss.  

That same month, August 1998, the RO received Readjustment 
Counseling Service treatment records, dated from June 1997 to 
July 1998.  These records reflected the veteran's assessment 
in individual readjustment counseling sessions.  

In September 1998, the veteran underwent a skin evaluation 
for VA purposes.  He reported that Bien Hoa Air Force Base 
was the headquarters for Operation Ranch Hand, the name he 
reported had been given to the herbicide program in Vietnam.  
The veteran also reported never having been in the jungle, 
and did not recall ever having worked on any of the aircraft 
that sprayed herbicides.  He indicated that he developed acne 
on his back beginning in 1973, and that in the last 10 years 
it had become worse.  On clinical evaluation, the examiner 
noted the veteran to have a few pimples on his face, but on 
his back and shoulders the veteran was found to have multiple 
pimples in various stages, with some pustules and crusting.  
The examiner's diagnosis was chronic cystic acne with 
scarring.  

In addition, the veteran also underwent a PTSD examination 
for VA purposes.  During the course of the examination, he 
reported a number of stressful episodes during his service in 
Vietnam.  In particular, the veteran reported that, in 
October 1970, he had been permitted an R&R (rest and 
relaxation) trip to Taiwan, and upon returning to his base, 
discovered that the enemy had launched a rocket attack 
against the facility, killing a number of personnel.  The 
veteran reported feeling a great deal of survivor's guilt as 
a result of the deaths.  In addition, the veteran reported 
that he was present when a soldier accidentally shot and 
killed himself, that he witnessed two soldiers die after 
walking into aircraft propellers, and that he had frequently 
come into contact with maimed and disfigured bodies of 
soldiers being returned to the U.S from Vietnam.  
Furthermore, the veteran reported an incident in Saigon when 
he had been accosted by a small group of Vietnamese who 
threatened him with a gun.  Following a clinical evaluation, 
the examiner diagnosed the veteran with Axis I: Chronic PTSD; 
Axis II: None; Axis III: Acne; Axis IV: Moderate; problems 
with social and environmental functioning; Axis V: Global 
assessment of functioning, 50.  

In November 1998, the RO received medical records from Andrew 
Guest, M.D., dated from May 1996 to December 1997.  In 
particular, a treatment note, dated in May 1996, reported 
that the veteran had a fungal infection all over his body.  A 
February 1997 treatment note reflected that the veteran still 
suffered from bad acne.  In October 1997, a treatment note, 
reported that the fungal rash had cleared.  

II.  Analysis

New and Material Evidence

The RO denied the veteran service connection for hearing loss 
in September 1972.  A decision rendered by a duly-constituted 
rating agency or other agency of original jurisdiction is 
final and binding as to all field offices of VA as to written 
conclusions based upon evidence on file at the time the 
appellant was notified of the decision.  38 C.F.R. 
§ 3.104(a).  The appellant has one year from notification of 
a decision of the agency of original jurisdiction to file an 
NOD as to the decision, and the decision becomes final if an 
NOD is not filed within that time.  38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  In this instance, the 
veteran was advised of his procedural rights in 1972, and, he 
did file an appeal.  Therefore, the RO's decision became 
final at that time.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000)..  Of significance in the present matter 
is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for hearing loss.  We now 
know that, under the VCAA, cited above, well-groundedness 
following the reopening of a claim is a moot point.  If it is 
determined that new and material evidence has been presented 
under 38 C.F.R. § 3.156(a), and the veteran's claim is 
reopened, barring a need for any further development, a 
merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for hearing loss, is that which has been submitted since the 
RO entered its final decision on this matter in September 
1972.  



Evidence submitted since the final RO decision entered in 
1972 includes:

1. Reports of VA medical examinations dated in 
February and September 1998.  
2. Records from the VA Readjustment Counseling 
Service, dated from June 1997 to July 1998.  
3. Records from Dr. Guest, dated from May 1996 to 
December 1997.  
4. Transcript of personal hearing, dated in August 
1998.  

Following review of the evidence and applicable regulations, 
the Board finds the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for hearing loss.  In reaching this conclusion, we note that, 
while the evidence submitted since the previous final 
decision is new, in that it had not been previously 
considered, it is not material to the veteran's claim.  In 
this respect, while the veteran's service medical records did 
show evidence of mild hearing loss during the course of his 
active service, at separation, his hearing was found to be 
normal.  Since that time, the veteran has not submitted 
evidence revealing a current hearing disability, or that he 
is being treated for one.  See 38 C.F.R. § 3.385, as to the 
degree of hearing loss which will be considered as a 
disability.  Furthermore, the evidence does not reflect a 
medical nexus opinion linking any hearing loss to the 
veteran's active service period.  

Thus, the Board finds that none of the medical evidence 
submitted since the final RO decision in September 1972 
documents that the veteran currently suffers from hearing 
loss or relates any hearing loss to active military service.  
Thus, while the evidence with respect to the veteran's claim 
is new, it is not relevant to his claim, and so it does not 
change the previous analysis in any way.  Therefore, it does 
not bear directly or substantially on the specific matter, 
and is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  See Anglin, 
supra, in which the Court held that, according to the plain 
language of 38 U.S.C. § 5108, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material, even if that evidence had not been previously 
presented to the Board.  

Furthermore, the veteran's lay assertions noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  In summary, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for hearing loss, that 
claim may not be reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for hearing loss, 
and the claim is denied.  


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

As noted above, the U.S. Congress has recently passed, and 
the President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, supra.  Of significance, in the 
present matter, is language in the new statute which 
provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

With respect to the issue of a skin disorder, claimed to have 
resulted from exposure to Agent Orange, the Board notes that, 
during a VA examination in February 1998, following a 
clinical evaluation, the examiner reported a diagnosis of 
"[a]cne, most probably due to Agent Orange exposure."  
Subsequently, in September 1998, the veteran underwent a 
dermatological evaluation, in which the examiner, noting the 
reported claim of exposure to Agent Orange in Vietnam, noted 
a diagnosis of chronic cystic acne with scarring.  The 
examiner indicated that the veteran's claims file had not 
been available for review prior to the examination.  The 
Board is cognizant that, in rendering her diagnosis, the 
examiner did not have the opportunity to review and discuss 
the previous February 1998 examination finding, nor did she 
offer an opinion as to whether the veteran's acne was in fact 
due to exposure to Agent Orange.  In this regard, we note 
that the February 1998 examination contained a reference to 
"actinic acne," which would appear to implicate exposure to 
the sun, rather than herbicides.  "Actinic refers to rays of 
light beyond the violet end of the spectrum that produce 
chemical effects, i.e., radiation.  Dorland's Illustrated 
Medical Dictionary 21 (28th ed. 1994)."  See Hardin v. West, 
11 Vet.App. 74, 76 (1997).

The Board may consider only independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 
(1992).  Clearly, this matter involves a medical question, 
and the Board is not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in 
the record.  See Colvin, supra.  Therefore, given the 
provisions of the VCAA, as well as the fact that the record 
does contain a medical opinion, however lacking in reference 
to supportive evidence, linking the veteran's acne to Agent 
Orange, the veteran's appealed claim is hereby remanded to 
the RO for additional development as outlined below.  In this 
respect, the veteran should undergo an additional VA 
dermatological evaluation, and the examiner should be asked 
to offer an opinion, based upon the entire record, as to the 
etiology of the veteran's cystic acne or any other skin 
disorder.  

With respect to the veteran's claim for PTSD, as noted in the 
Factual Basis, supra, the veteran was diagnosed with PTSD in 
September 1998.  During his VA examination, he reported 
numerous stressful events associated with his service in 
Vietnam.  In particular, the veteran reported survivor's 
guilt over a rocket attack on his base that killed a number 
of personnel.  The veteran also reported that he was present 
when a soldier accidentally shot and killed himself, and he 
reported witnessing two soldiers die after walking into 
aircraft propellers.  Furthermore, the veteran reported that 
he frequently came into contact with maimed and disfigured 
bodies of military service members who had been casualties of 
the fighting.  

We note that the evidence does not support that the veteran's 
reported stressors are the result of combat.  Service 
department records do not reflect that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation(s).  Therefore, for the 
veteran to verify a non-combat-related stressor, credible 
supporting evidence from the service department or other 
sources is required.  Moreau v. Brown, 9 Vet.App. 389 (1996).  

With respect to stressor confirmation, the VA Adjudication 
Procedure Manual provides that an RO should "always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG [now USASCRUR - U.S. 
Armed Services Center for Research of Unit Records]. . . ."  
M21-1, Part III, para. 5.14(b)(5).  Thus, given that no 
attempt has been made to verify the veteran's stressors with 
USASCRUR, the veteran's appealed claim is hereby remanded to 
the RO for additional development as outlined below.  In this 
respect, the veteran should be asked to provide as much 
detail as he can regarding his alleged stressors, and this 
information should be provided to USASCRUR, along with the 
veteran's claims file, for attempted verification by that 
agency.  


Therefore, under the circumstances set forth above, the 
issues with respect to a skin disorder and PTSD are REMANDED 
to the RO for the following action:

1. The RO should ask the veteran whether he has 
received any treatment for his cystic acne 
since September 1998.  Based upon his 
response, the RO should obtain copies of any 
pertinent treatment records referable to 
treatment from the identified source(s), and 
associate them with the claims folder.  

2. Thereafter, the veteran should be scheduled 
for a dermatological medical examination to 
ascertain the nature and extent of his skin 
disorder.  Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  This should be 
documented for the record.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, and 
diagnoses.  In particular, the examiner should 
identify any skin disorder afflicting the 
veteran, and offer an opinion as to whether it 
is at least as likely as not, that any skin 
disorder so identified is the result of 
exposure to Agent Orange in Vietnam.  In doing 
so, the examiner should discuss previous 
clinical findings made during VA examinations 
in February and September 1998.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

3. A request should be made to the veteran, with 
a copy to his representative, that he provide 
as much detail as possible regarding his 
claimed in-service stressors.  The veteran 
should be asked to provide specific details of 
the claimed stressful events, such as 
approximate dates, locations, detailed 
descriptions of pertinent events, and 
identifying information concerning any other 
individuals involved in the events, including 
their names, ranks, units of assignment, or 
any other identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence of the 
claimed stressful events and that he must be 
as specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  

4. The RO should then take the information in the 
claims file regarding the events the veteran 
believes caused his PTSD, plus any additional 
information provided by the veteran as a 
result of this Remand, and submit a detailed 
summary to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 22150-
3197.  That organization should be requested 
to verify, if possible, the veteran's asserted 
in-service stressors.  Moreover, if, as a 
result of any development undertaken by this 
Remand, it would be logical to contact other 
agencies to establish the occurrence of a 
stressful event, or to verify other events, 
that development should be accomplished.  

5. Based on any additional information obtained 
as a result of this Remand, the RO should 
review the evidence of record and enter its 
determination with respect to service 
connection for a skin disorder and PTSD.  
Whether a new psychiatric examination, should 
be sought is left to the discretion of the RO.  

6. With regard to the instructions set forth 
above, the RO should inform the veteran of his 
obligation to cooperate by providing the 
requested information to the extent possible 
and by reporting for the scheduled 
examination.  The veteran is hereby advised 
that any failure to cooperate could result in 
adverse action on his claim, pursuant to 
38 C.F.R. §§ 3.158 and 3.655 (2000).  

7. Upon completion of the development of the 
record requested by the Board, if action taken 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC 
concerning all evidence added to the record 
since the last SSOC.  Subsequently, the 
veteran should be given the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

